 348DECISIONSOF NATIONALLABOR RELATIONS BOARDOhio Power Company and Utility Workers Union ofAmerica,AFL-CIO,Local No. 116.Case 8-CA-8091January 29, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND KENNEDYOn August 20, 1974, Administrative Law JudgeAlmira Abbot Stevenson issued the attached Deci-sion in this proceeding. Thereafter, the ChargingParty and General Counsel filed exceptions andsupporting briefs, and Respondent filed an answer-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt her recommended Order.For reasons stated by the Administrative LawJudge,we find that Respondent's discharge ofRobert Gibson, James Wood, and Gary Alvarez wasnot violative of Section 8(a)(3) or (1) of the Act.Further, although we agree with the AdministrativeLaw Judge's finding that Respondent's discharge ofDavid Long and John Beckley was not violative ofSection 8(a)(3) or (1), we disagree with her conclu-sion that by blocking Respondent's line truck, thesestriking employees had already taken themselvesoutside the area of protected activities, therebyobviating the determination of whether their conductwas serious -enough to justify the discharge.The facts are detailed in the Administrative LawJudge'sDecision.Briefly,Respondent'sCanton,Ohio, employees engaged in an economic strike fromJuly 1 to December 17, 1973.1 Among the employeeson strike were Long and Beckley. On August 6, six orseven strikers including Long and Beckley set up apicket line across a driveway at a site whereRespondent was attempting to install an electric lineto a new home. The strikers obtained the consent ofthe owners of the adjacent property. Admittedly, theprimary purpose of the picketing was to blockRespondent's line truck, thereby preventing comple-tion of the installation work.Later that day, as Foreman Welsh was takingpictures of the pickets, Long told him, "either youput the God damn camera away, or I am going toAll dates herein are 1973.sThis is according to Long's testimony216 NLRB No. 70shove it down your throat." Welsh proceeded to putthe camera away. Long then turned to Respondent'sarea manager,Wolfe, and told him to "get in his Goddamn car and get out of there" or Longwas "goingto shove himin the gastank." 2The nextmorning,August 7, a larger group ofstrikers returned to thesite,set up a picket line, andblockedRespondent's truck.Later in the day,Foreman Hughes began taking pictures and, accord-ing toHughes' testimony, Long shouted at him,"Don't take any more pictures or I will break yourGod damned neck," and Long, "partly running"toward Hughes, said, "You will eat that God damnedcamera." Long added, "If you want trouble, I can getsome help right away, quick."3 Wolfe then begantaking pictures and Long shoutedthe samething tohim.Wolfe continued to take pictures and Beckleypicked up a broken 2- by 3 1/2-inch piece of tile fromthe driveway and threw it at Wolfe. It landed about10 to 15 feet from Wolfe.4DivisionManagerPowell testified that he made thedecisionto terminateLong and Beckley. Powell'sdischarge letter to Long, dated August 17, stated:This will notify you that you are dischargedbecauseof your conduct on August 6 and 7, 1973.Your use of abusive, threatening, and profanelanguageagainst other employees of the Compa-ny, and your intimidation of a supervisor cannotbe tolerated. Your employment with Ohio PowerCompany therefore is terminated effective Friday,August 7, 1973.Powell's letterto Beckley dated August 16, 1973,stated:This will notify you that you are dischargedbecause of your conduct on August 7, 1973.Your act of unprovoked aggression againstyour supervisor could have resulted in seriousinjury to that employee. This type of conductcannot be tolerated and therefore your employ-ment with Ohio Power Company is terminatedeffective Friday, August 17, 1973.The Administrative Law Judge found that thegroup of strikers of which Long and Beckley were apart effectively took possession of Respondent'sproperty, and thus Long and Beckley forfeited theprotection afforded by the Act to them as strikers,without applying the serious-minor standard ofjudging their behavior. We disagree. It is well settledthat a striking employee may disqualify himself forreinstatement by engaging in serious acts of miscon-duct during a strike, but that every act of impropriety3Hughes'version of the incident was not deniedby Long.4Theabove is based on the credited testimonyof Wolfe andHughes. OHIO POWERCOMPANY349on the part of a striking employee does notautomatically deprive the employee of the protectionof the National Labor Relations Act .5It is clearthat Long and Beckley participated in apicket line that effectively blocked Respondent's linetruck, and, althoughseizureof company propertymay deprive a striker of the Act's protection,6 weneed not decide that issue herein.Although Re-spondent's personnel manager,Powell,testified thatthe blocking of the line truck was a contributingfactor in the discharge decision,the discharge lettersfrom Powell belie that assertion,asdoes thetestimony of Area Manager Wolfe, who was mostdirectly involved in the incident.However, notwithstanding the above, we find thatRespondent had just cause for discharging Long andBeckley. Long's threats to Supervisors Welsh, Wolfe,and Hughes, as well as his statementthat he couldget help quickly if Respondent wanted trouble, wereplainly threats of personal physical violence and wereintended by Long to be so. Similarly, Beckley'sthrowing of a large piece of tile at Wolfe was an overtact of violence, particularly since it was done inconjunction with Long's last threat. In our view, suchconduct clearly justified Respondent's discharge ofLong and Beckley.?Accordingly,in agreementwith the AdministrativeLaw Judge, we find that Respondent did not violateSection 8(aX3) or (1) of the Act by discharging Longand Beckley for their misconduct during the strike.ORDERPursuant to Section10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board adopts as itsOrder therecommend-ed Order of the Administrative Law Judge andhereby orders thatthe complaintbe, and it hereby is,dismissed in its entirety.Upon the entire record, including my observation of thedemeanorof the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Respond-ent, Imake the following:FINDINGSOF FACT AND CONCLUSIONS OF LAW1.JURISDICTIONThe Respondent is an Ohio corporationprincipallylocated in Canton,Ohio,where it is engaged in business asan electrical utility.The Respondent annually receivesgoods valued in excessof $50,000 directlyfrom pointsoutside Ohio,and has an annual gross volume of businessin excess of $500,000.The Respondent admits and Iconclude that it is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.II.LABORORGANIZATIONThe Respondent admits, and I conclude, that theCharging Party Union is a labor organization as defined inSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.IntroductionCanton employees of the Respondent engaged in aneconomic strike from July 1 to December 17, 1973. All fiveemployees involved in this proceeding were strikers. Theywere discharged in the course of three separate incidentswhich occurred during the strike. The Respondent con-tends they were discharged because they engaged inmisconduct. The General Counsel contends that Gibson,Wood, and Alvarez did not engage in the misconduct ofwhich they were accused, that the so-called misconduct ofBeckley and Long was not serious enough to justify thedischarge of strikers,and that the Respondent used theallegedmisconduct as an excuse to rid itself of theseemployees because they supported the strike. The factssurrounding the three incidents are as follows.Coronet Casuals,Inc.,207 NLRB 304 (1973).eN.L.R.B.v. Fansteel MetallurgicalCorp.,306 U.S. 240(1939).7E.g.,Pepsi Cola BottlingCompany ofLumberton,Inc., 203 NLRB 183(1973);AlabasterLime Company,Inc.,194 NLRB1116 (1972).DECISIONSTATEMENT OF THE CASEALMIRA ABBOTSTEVENSON,Administrative Law Judge:This case was heard at Canton,Ohio, June 4 and 5, 1974.The chargewas filed January 2, and served on theRespondentJanuary 4, 1974. The complaintwas issuedApril 22, 1974.The issues are whether or not the Respondent's dischargeof fiveeconomic strikers during Augustand September1973 constituted violations of Section 8(a)(l) and(3) of theNationalLabor RelationsAct, asamended.For thereasonsfullyexplained below, I concludethat thecomplaint should be dismissed.B.Dischargeof GaryAlvarez on August 7, 1973Gary Alvarez,a dark-complexioned young man withlong, straight,black hair and mustache,was vice presidentof the Union and a member of the negotiating committeeduring the strike.Mary Ellen Staley,a purchasing department clerk in theRespondent'sCanton general offices,testified as follows:A few minutes before 1 p.m. on August 1, 1973,she wassitting at a desk in front of a window facing down overThird Street.A venetian blind with slats 2 inches apart andwide open hung in the window. Staley observed a man witha lot of black hair lean out of the right rear window of adark-colored Cadillac about 20 feet away in the streetbelow and move his arm;and immediately thereafter hearda loud cracking noise.Staley left her office and wentoutside and saw that a decorative glass panel next to heroffice window had been broken.When Staley reentered thebuilding, a personnel office employee and the police, who 350DECISIONSOF NATIONALLABOR RELATIONS BOARDhad arrived,asked her if she would give a statement andshe agreed to do so.Staley and Personnel Manager Johnson,who accompa-nied her to the police station a short time later,testifiedthat Staleyidentified Alvarez,whom she had not previous-ly known,without hesitation in a lineup of three or fourmen.Staley denied being aware,until after these events, thatthe Respondent had offered a $35,000 reward for informa-tion on vandalism.Based on the above informationsupplied byStaley andJohnson,and without any direct contact with Alvarez,DivisionManager J.L. Powell discharged Alvarez by lettereffective August7, 1973, "because of your conduct August1,1973.Your deliberateactions destroyedCompanypropertyand could have resultedin injurytootheremployeesof the Company."Alvarez and two other strikers,Keith Fogle and KennethGoodrich,testified as follows:Theyhad spent the morningof August 1 in thecompany ofother union membersdrinkingbeer.Goodrich,a blond young man withmedium-length curly hair and mustache,steward andpicket captain,drank considerably more than the others.Around noonthat day,these three and another, BrentBurton,'decided to go from the Shamrock Bar to theRespondent's northeast service building and pick up theirpicketing checks from theUnion.Burton drove them in anold, black,Cadillac limousine.The others sat in the backseat,Alvarez onthe right bya window which they said wasbroken and could not be lowered,Goodrich inthe middle,and Fogle on the left.As theypassed by the office buildingon Third Street,according to Alvarez and Fogle,Goodrichsuddenly leaned forward and fired a slingshot out of theright front window at the building too fast for the other twoto stop him.2Fogle saw and heard the crash of the windowbreaking.Although he and Alvarez remonstrated withGoodrich,Goodrich nevertheless fired another shot at thenext intersection.The slingshot was described as made ofmetal,and about 12 inches long. Although Alvarez andFogle had seen itin Goodrich's possession early that day,both claimedtheydid not see the slingshot in the carbefore Goodrichsuddenly fired it,although Goodrich saidhe was wearing onlyLevisand a short-sleeve shirt or tee-shirt that day.After the above incident,the four strikers proceeded toget their checks,and then started out in the Cadillac toreturn to their own automobiles,thistimeBurton againdriving,with Alvarez in the right front seat and Fogle andGoodrich in the back,When waved over by a police car,Goodrich again leaned forward and this time threw theslingshot out the right front window,theysaid.Thepoliceman retrieved it and all four men were escorted tothe police station where they were put in a lineup.3 Thefour were then released,none of these three witnesseshaving been questioned by the police.Alvarez was arrestedrBurton did not testify.2Goodrich testified that he did not see Alvarez fire the slingshot;he thenrefused to answer additional questions on the ground that it mightincriminate him. Goodrich probably did not see anything very clearly thatday and doubtless remembers even leas. I place no reliance on histestimony.2 1 do not credit Alvarez and Fogle's testimony that after the lineup, theylater,but the record does not reveal whether he has beenbrought to trial.I credit the testimony of Mary Ellen Staley,and find thatshe identified Alvarez in a police lineup as she did in thehearing room.Staley's demeanor was that of a personharboring no doubts whatever about what she had seen.She could observe the incident clearly from where she was,and in view of the considerable difference in appearance ofthe two men involved-Alvarez and Goodrich-it is mostunlikely that she would mistake one for the other.Moreover,the possibility of a reward,even if she hadknown about it, would not have caused her to deliberatelyidentifythe wrong man.By contrast,theGeneral Counsel'switnesses told anunlikely tale. I refer chiefly to Alvarez and Fogle'sinsistence thattheydid not see the slingshot in the car,even though it was 12 inches long and Goodrich waswearing only light summer clothes with no apparent way toconceal it, and even though he would have had to insert amissile in the pocket of the slingshot at the time and thatobviously had to be done within sight of the otherpassengers in the back seat.In addition,the upwardtrajectory of the missile was more consistent with its havingbeen fired by someone leaning out of the rear window, asStaley said,than by someone leaning forward from themiddle of the back seat and firing out of the front window,as Fogle and Alvarez said.Itherefore find that it was Alvarez who fired theslingshot and broke the decorative panel on the Company'soffice building.C.Discharge of John Beckley and David Long onAugust 17, 1973Thereis less dispute about the events surrounding thisincident .4The Respondent's area manager,Wilbur Wolfe,ordered the installation of an electric line to a new homenear Midvale,Ohio, owned by oneDaniels, located at theend of a drivewayfrom theMidvale highway, andrequiring the erectionof four polesfor stringing the wires.People namedStaffordand Jewell ownedproperty oneither side of thedriveway betweenDaniels and thehighway.In accordwithManagerWolfe's order,a line truck wasdispatched to thelocation earlyon the morningof August6, 1973,apparently manned by supervisors and foremen.The workprogressed normally until about noon when thesupervisors left the site in their carsfor lunch.Meanwhile,word of theinstallationwork reached agroup ofstrikers in Dennison,Ohio. According to Long,the group had understoodthat the Company was toperform onlyemergency work duringthe strike. As thestrikers did not consider this emergencywork,the groupdecided to proceedto theDaniels place and, as Long putit,prevent service from being installed. Six or sevenwere told by an unidentified person that no identification had been madebut that the Company was pushing for arrests,which was vague self-servinghearsay.4Except as specifically discussed below,where accounts do vary, I havereliedon what I consider to be admissions against interest and theprobabilities in light of the entire record regarding this incident. O11IO POWER COMPANY351Dennison strikers, including Beckley and Long,went to thesite,obtained the consentof propertyownersStafford andJewell,and about noon set up a picket line across thedrivewaybetween the line truckand the highway, and,Beckley testified,"told the foremen we were going to set apicket line up and block the truck."Shortly after the foreman-crew left for lunch,ManagerWolfe drove up the driveway in a company automobile tocheck on the progress of the work. Blocked by the picketsfrom proceeding farther,Wolfe brought his car to a stopand reversedto back out. At that point, however, BarryOiler,a striker and union committeeman,drove his car intoa positionbehindWolfe's.Wolfe called to Oiler that hewould like to proceed up the driveway to the Danielsresidence and asked Oiler to request the pickets to moveaside. Oiler replied that the pickets "were pretty hot aboutthe construction taking place" and that they would notmove for him. Wolfe then requested Oiler to move his carsoWolfe could back out. Another striker, Kapler, hadpulled his car in behind Oiler's by that time, so Oiler toldWolfe that he could not oblige him because Oiler's car wasalso blocked.Beckley testified that the pickets physically blocked thelane, theirprimary purposebeing to pinthe company truckin, and another objective being to pinWolfe's carin. Theythought theyhad a legal rightto do this because thedrivewaywas on privateproperty and the pickets had thepermissionof Staffordand Jewell tobe there.Prevented from driving in either direction,Wolfe lockedhis car and walked into Midvale.There he found ForemenWelch and Ray and sent them to the worksite.Wolfe alsocontacted company attorneys, who advised him to returnto the site with witnesses and try to get his vehicle out, andto take pictures.When Foremen Welch and Ray arrived on the scene andapproachedWolfe's car,the pickets called to them thatWolfe had better get a Hertz rental car because his car wasthere for the duration,as the only way he could get it outwas to run over them.When Wolfe returned,Welch andRay reported these remarks to him.Wolfe thereuponunlocked his car and got a camera out of it.Welch tookpictures whileWolfe asked the pickets one by one to lethim remove his car.Each of the pickets,however,eithersaid no or did not respond. Long told Welch that he didnot want his picture taken,but Welch continued to snapthe camera.Long, admittedly angry, then told Welch,"Eitheryou put theGod damn cameraaway, orI am goingto shove it down your throat." When Wolfe told Long hehad not heard what Long said,Long then told Wolfe "toget hisGod damn car and get out of there" or Long was"going to shove him in the gas tank,"a remark which Longdescribed on the witness stand as "just a figure of speech, Iguess.Itwould be pretty hard to do." Wolfe and Welchthen walked away.Wolfe returned with the Sheriff about 2:30 p.m. to fmdthe pickets gone.He removed the line truck and the car.No work was done at the site after noonthat day.The next morning, August 7, a larger group of about 14strikers returnedto seewhether the Company would try towork at thesite again.As the line truck was already there,another picketlinewas setup, and the pickets told theforemen they "were going to block the truck in the lane."Chairs were brought and the strikers sat and stood acrossthe driveway between the line truck and the highway.Wolfe arrived about 8:30 a.m. The foremen continued theirwork of raising the poles. Two deputy sheriffs visited thescene,and the pickets asked them to tell the companyrepresentativesnot to take their pictures; when thedeputies spoke to therepresentatives,the camera was putout of sight. Although one or more of the pickets also hadcameras that day, no objection was made to their takingpictures.Aftermost of the foreman crew departed for lunch,Wolfe saw Long, Beckley, and another picket walk towardthe line truck which had been left near the Daniels home.Wolfe followed, and discovered that the ground wire hadbeen cut. Realizingthat no more work could be donewithout a transformer,Wolfe summoned the foremen byradio to remove the truck. When they arrived, Wolfeshowed Foreman Hughes how to operate the camera andinstructed him to take pictures of Wolfe approaching thepickets! about getting the truck out. One of the foremendrove the truck down the driveway to within 20 feet of thepicket line.Wolfe askedBurnhouse,recording secretaryand only official of the Union present, and all the otherpickets individually, for permission to remove the truck.All answered no ormade no response.Wolfesummonedthe truckcloser, to within 6 to 8 feet of the picket line, andtold the pickets, "I had nointentionof running over themand would theyplease move."Beckley replied "that if, infact,we did run over them, we better have a goodattorney." Long observed Foreman Hughes start to take apicture from a point between the picket line and thehighway, and called to Hughes not to do so. When Hughesignored him,Long, admittedly angered, started towardHughes shoutingfor him "to put the damn camera away[or] I wasgoing to feed it to him." Wolfe left the picket lineand joined Hughes nearthe highway.When Wolfe began to take pictures a few minutes later,Long shoutedthe samething to him, but Wolfe failed toput the cameraaway. Beckley became angry and picked upa broken 2- by 3-1/2-inch piece of tile from the drivewayand threw it at Wolfe. It landed about 10 to 15 feet fromWolfe, and Hughes retrieved it and brought it to thehearing.5Although other pickets had idly tossed rocksaround during the day, Beckley conceded that he threwthismissileinWolfe's direction and that he, Beckley,considered himself as "somethingof an athlete." Accord-ingly,while I do not believe Beckley intended actually tohitWolfe, I fmd that he did intend to frighten, or at leaststartle,him. Basedon myassessmentof Wolfe, however, Iam sure he was notfrightened by that, or by anything elsethat happenedin connectionwith this incident.Although two deputysheriffs cameto thescene atWolfe's request, they were unsuccessful in persuading the5There was considerable dispute among the witnesses about whether theand Hughes,whose demeanor was favorable and whose testimony in thisbroken tile in evidence was the one Beckley threw and how far it landedregard appeared to be the most consistent with the probabilities based onfrom Wolfe.The facts as found are based chiefly on the testimony of Wolfethe whole record as to this incident. 352DECISIONS OF NATIONALLABOR RELATIONS BOARDpickets torelease theline truck. They told Wolfe they wereleaving to get advice from the county prosecutor and thathe wasnot to take any more pictures.Unable to obtain any guards, Wolfe arranged for hissupervisors to spell each other guarding the truck through-out the rest of the day and all night. The pickets apparentlyalso spelledeachother maintainingthe road block.The next morning about 10:30, August 8, Wolfe returnedonce more to the scene. A deputy sheriff arrived and serveda writ of replevin, which had been obtained by the countyattorney, on the three picketspresent.The line truck wasremoved, and impounded for 5 days thereafter.DivisionManagerPowell discharged Long and Beckleyby letters dated August 17, 1973.His letterto Long gave asthe reason for discharge "your conduct on August 6, andAugust 7, 1973. Your use of abusive, threatening andprofane languageagainst other employees of the Company,and your attempted intimidation of a supervisor can not betolerated." The letter to Beckleygaveas the reason "yourconduct of August 7, 1973. Your act of unprovokedaggressionagainst your supervisor could have resulted inserious injury to that employee. This type of conduct cannot be tolerated." Powell testified that although these twostrikers' participation in the blocking of the line truck wasa factor inhis decisionto discharge them, it was notmentionedin the letters because he had decided that thereweresomany people involved in the blocking that hewould not take disciplinary action based on that alone.D.Discharge of Robert Gibson and James Woodon September 13, 1973During the late evening of July 29 and early morning ofJuly 30, 1973, someone cut through the link chain fencessurrounding five of the Respondent's power substations intheCanton area and removed the oil plugs from thetransformers.Thirteen thousand gallons of oil, whichserves as a coolant for the transformers, was spilled on theground. Alarm systems at two of the transformers triggeredan inspection of all five substations which prevented any ofthe transformers from burning up. There were, however,two brief interruptions of service to several thousandhomes in the vicinity. The Respondent discharged Gibsonand Wood, union members and strikers on September 13,1973, for the asserted reason that they were the onesresponsible for the vandalism. On December 13, 1973, aftera jury trial in the Stark County Common Pleas Court,Gibson and Wood were acquitted of charges of maliciousdestruction of this property.The Respondent presented the following evidence insupport of these charges.At 10:22 p.m. on July 29, 1973, the company dispatcherreceivedan alarm from the Respondent's northeastsubstation. The dispatcher notified Substations SupervisorOzzie Resler who sent maintenance men to investigate thecause of the alarm. They discovered the damage describedabove. At 11:35 p.m., employees sent to check on the othersubstations discoveredsimilarvandalism at the Eastonsubstation, which was not equipped with an alarm system.At 12:47 a.m. on July 30, 1973,an alarm wasreceived fromtheWest Canton substation. The vandalism at the WayView and Belden Village substations, neither of which hadan alarm system, was discovered at undetermined times inthe early hours of July 30.Similar cuts had been made in the link chain fences of allfive substations, making an opening just big enough for aperson to crawl through. Based on sample cuts he madewith a pair of 9" lineman's wirecutters, also referred to aspliers, similar to those in evidence as Respondent's Exhibit3, on all the fences, Supervisor Resler estimated it wouldtake one man 10 to 15 minutes to get inside and do thedamage done at each substation. Resler also testified that itwould take at least 2minutesfor enough oil to drain out ofthe northeast substation transformer to trigger the alarmthere.This testimony thus places the perpetrator at thenortheast substation from 10:05 or 10:10 until 10:20 p.m.on July 29.The following testimony was received from DeputySheriff CharlesMason: At I a.m. on July 30, Masonreceiveda messageover his car radio to meet an OhioPower representative at a place he understood to be theCompany's northeast service building to investigate de-struction of company property.While waiting in theparking lot there where a motorcycle was also parked, heobserved a 1964 white Plymouth Valiant approach, andabout 1:10 a.m. he stopped the car. Gibson was the-driverand Wood the passenger. They told Mason they were OhioPower employees on picket duty, that Wood's motorcyclehad blown a fuse, and that they had just returned fromNorth Canton with another fuse. Noticing a pair of wirecutters in the backseat,Mason asked to see them andGibson handed them over. After looking over the cutters,Mason returned them to Gibson, took the names andaddresses of the two men, and released them.Checking with the radio dispatcher, Mason discoveredhewas supposed to be at the Company's northeastsubstation,about a mileaway from the northeast servicebuilding.When he arrived at the substation, Mason sawthe damage. He then proceeded to the Company's Eastonsubstation about 3-1/2 milesfarther on and saw thesimilardamagethere.Rememberingthe wire cutters in Gibson'scar,Mason picked upsome piecesfrom the ground neareach of thesubstations fence openings,and drove toGibson's home, arriving about 2:20 a.m. He asked Gibsonfor the pliers, and Gibson gave them to him. Mason turnedthe fence cuttings and the 9-inch cutters in to the policestation and theyare in evidence, the cutters as Respond-ent'sExhibit 3.Meanwhile, Russell L. Aufrance, a private investigatoremployed by the Respondent from time to time, wasalerted by the Company's securityagentbetween 12:15and 1:15. He proceeded to the Easton substation and, inthe companyof management representatives,visited allfivesubstations.He picked up piecesnearthe openingsfound in thefencesof the other three substations and tookthem to the police station; theyare also inevidence.The Respondent placed in evidence a scale map ofCantonshowingthe location of the northeast servicebuilding, the fivesubstations,and the homes of Gibsonand Wood.It alsoshows the route admittedly taken byGibson and Wood from the northeast service building,where they did picket dutyon the eveningof July 29, past OHIO POWERCOMPANY353the northeast and Easton substationstoWood's home thatevening.The Respondent also presented the testimony of HenryDombrowski, a laboratory chemist and supervisor em-ployed by the Bureau of Criminal Investigation of the Stateof Ohio.Dombrowski said he conducted tests similar inprinciple to ballistics tests used on firearms with the plierson some of the link chain fence clippings in evidence. As aresultof thetests,whichDombrowski described inconsiderable detail, he concluded that the wires had beencut by the pliers in evidence as Respondent's Exhibit 3.DivisionManager Powell dischargedGibson and Woodby identicallettersdated September 13, 1973, "because ofyour conduct on July 29 and July 30, 1973. Your actionsdestroyed Company property and could have resulted inequipment failure that would have caused a majorinterruption in electric service to our customers."Powellaffirmed his reasons for deciding to dischargeGibson andWood based on the evidence set forth above and withoutinterviewing the employees to get their stories.The General Counsel presented the following evidence:Gibson and Wood flatly denied doing this damage. Bothare linemen second class with over 6 years' experience.Their account of events was that Gibson arrived at thenortheast service building to relieveWood on picket dutyin a 1964 white Plymouth Valiant about 8 p.m. on July 29.Wood'smotorcycle would not start and he asked Gibsonto drive him home to get a new fuse.Gibson said he woulddo so after he was relieved of picket duty, scheduled for 10p.m. TerryHanlin testified that he arrived at the northeastservice building I or 2 minutesbefore 10 p.m. to relieveGibson. The three of them talked a while, and Wood toldHanlin he could not get his motorcycle started and thatGibson was going to take him home to get a fuse.Hanlinsaid he thought the two left about 10:15, but that he couldbe wrong on the time by 5 or 10 minutes either way. Woodand Gibson placed their departure at 10:30,within 5minutes,Woodsaid,and within 15 minutes, Gibson said.Theyproceeded to Wood's home via the route marked ontheRespondent'smap in evidence,passing the twosubstations.Although there is another more direct route,Gibson explained that he took the longer route because hiscar is old and it is a better road and has fewer stop signsand stoplights.Their arrival at Wood's home at 10:45 p.m.was confirmed by Wood's wife who testified she looked ata clock when she was awakened by her husband's comingin with another person.Ms. Wood went back to sleep inabout 5 minutes without hearing them leave.While Wood was getting a fuse,Gibson noticed a chessset in the living room,and asked Wood to play. Theyplayed a few games, and left Wood's house around 12:15p.m.They returned to the northeast service buildingparking lotby thesame route, arriving a little after 1 a.m.when they were stopped by Deputy Mason.The accountsof their interviews with Mason accord substantially withhis.AfterMason released them at the parking lot, Woodsaid he replaced the fuse onhis cycle and rode it home bythe shortest and most direct route.Gibsonalso went home,to be awakened about 2 p.m. by Mason who had come forthe wire cutters.Gibson and Wood have not been employed at anysubstation, but testified they have a certain amount ofknowledge of transformers and the effect on them of oildrainage.Gibson testified that about 100 employees,including linemen andother employees of the linedepartment, have wirecutters similar to those in evidenceas Respondent's Exh. 3. Gibson examined the cutters inevidence,which are 9 inches long, old and worn, withmetal handles wrapped with black tape. When askedwhether they are the pliers from the back seat of his car,Gibson said,I can't say for sure. I had a pair similar to that. I willsay that I have used pliars [sic] of this type from time totime and kept them in the car for doing different typesof electrical work for friends and relatives. To say thatthose are definitely my pliars, I would not know.When asked why he could not say whether the pliers inevidence are his, Gibson replied,These pliars [sic], I will say, look similar. They areolder pliars. They are in pretty bad shape. Mostgenerally, that's the type that the Power Company buysfor thelinemenand the groundmen, and these arerather common. Every lineman has a set of them. Somelinemen have plastic handles and some have theirhandles taped. I don't remember if mine were taped orhad plastic handles, but all these pliars are basically thesame.On the basis of all the evidence set forth above, and theentire record, I find that Gibson and Wood did the damageof which they are accused. Critical to this result was theevidence of Dombrowski, who was a disinterested employ-ee of the State of Ohio and an established expert in hisfield.His opinion that the fences were cut by the pliers inevidence was backed by scientific details which remainedunchallenged.I also considerDeputyMason a disinterest-ed witness with nothing to gain by lying as far as the recordshows.That Gibson and Wood could have committed thevandalism is establishedby theirexperience as linemen inthe use of wirecutters and their knowledge of transformers.Resler's undisputed testimony regarding the amount oftime required at each substation, the time factors given byHanlin, and the distances as revealedby thescalemapshow they could have covered all the five substationsbetween the time they left the picket line and the time theywere accosted in the northeast service building parking lot.Ms. Wood's testimony is not necessarily inconsistent withthis conclusion,particularly when one takes into accountthat her clock (as well as all times testified to) may havebeen less than exact. The conclusion is further supportedby the roundabout route the two men concededly tookwhen they allegedly were merely proceeding to Wood'shouse.The reason given for taking that route wasunderminedby Wood's admissionthat he took the moredirect route when he did go straight home, even though hewas on a motorcycle and making the trip much later atnight. I have also taken into careful consideration thecontrary conclusion of the jury in the criminal trial, but 354DECISIONSOF NATIONALLABOR RELATIONS BOARDmust disagrees The standard of proof is,of course,different in such cases.Most important,however, is myconviction that Gibson was not telling the truth when hehedged about his ownership of the wirecutters in evidence.That testimony being patently false destroyed Gibson'scredibility and convinced me that he and Wood fabricatedthe tale about their movements on the evening in question.E.ConclusionsHaving found above that the five dischargees engaged inthemisconduct with whichtheywere charged by theRespondent,Ifindwithout support in the record theGeneral Counsel's contention that the Respondent did notdischarge themfor thatmisconduct but seized on it as apretext for ridding itself of these employees because theyparticipated in the strike.The Respondent committed nounfair labor practices,and the record does not reveal thatitharbored any animus against strikers or union membersor officers.Icredit the testimony of James P. Keller, amember of the negotiating committee,to the effect thatPersonnel Director Scales told him during the strike that,as far as Scales was concerned,Wood,Gibson, andAlvarezwere guilty,and even if a jury found theminnocent of criminal charges, they would remain fired. Thisonly demonstrates the depth of Scales' belief that theyengaged in misconduct,and not that he was discriminatori-lymotivated.Nor is there any basis for the GeneralCounsel's charge that Manager Wolfe "instigated"Beckleyand Long;or for his charge that the Respondent's failureto get these employees'own versions before deciding todischarge them is indicative of pretextual motive,particu-larly in view of my finding that they did in fact engage inthe misconduct.In the above circumstances, I further find that theRespondent discharged thesefivestrikersfor thereasonsgiven by Manager Powell.Remaining is the question as to whether the Respondentnevertheless violated the Act,because as economic strikersthese employees were protected from being disciplined forwhat they did. The applicable rule of law is that Sections 7and 13 of the Act grant employees the right to strike,picket,and engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection.However,in deference to the rights of employ-ers and the public,the Board and courts agree that seriousacts of misconduct which occur in the course of a strikemay disqualify a striker from the protection of the Act,while minor acts of misconduct do not.7Afterweighing all the factors relevant to the misconductengaged in by Robert Gibson and James Wood,I find thatitwas serious enough to strip them of the protection of theAct. Thefacts show that in an otherwise peaceful strikesetting,and without provocation by the Respondent byunfair labor practices or otherwise, these two men stealthlymoved in the dead of night from substation to substationand deliberately vandalized them one after another.6 SeeN.L. R. B. v.Kelco Corporation,178 F.2d 578(C.A. 4, 1949).rSee Coronet Casuals,Inc.,207 NLRB 304 (1973).Capital Rubber &SpecialtyCo,Inc, 201 NLRB715, 720-721 (1973),The Blair ProcessCompany, Inc.,199 NLRB 194 (1972).8N.L.R.B.v.PerfectCircleCompany,162 F.2d 566(C.A. 7, 194'1);The factssurroundingAlvarez'vandalismdo not involvestealth.On thecontrary,it appears to have been a more orless impulsive act. However,Ido not believeit falls withinthe category of impulsive acts committed out of animalexhuberance uponwhich thelaw has lookedwith indul-gence.Alvarez' conduct had its genesis inno deed by theemployer orby nonstrikers or anythingwhich occurred ator near a picket line or in connectionwith his orothers'exercise of protected rights.It therefore cannot reasonablybe considered to have been an outgrowthof anyintensefeelings developed on the picket line. Rather, it was merelythe culmination of a prolonged drinkingbout. Althoughthe weapon employed is generally associatedwith boys,Alvarez is not a boy.He is a man and a responsible unionofficeratthat.Surelywanton and gratuitouspropertydestruction of this kind was not so minoras to be withinthe contemplation of Congress when itprovided for theright to strike.The misconductof Long andBeckley falls within stillanother category.Their vague threats and the threateninggestures,although not serious in themselves,were utteredafter these employeeshad alreadytaken themselvesoutsidethe area of protected activities.Thus, the group of strikersto which Longand Beckley belonged went to the Danielslocation for the specific purpose of preventingservice frombeing installed,and once their theirprimary purposebecame preventing the Respondent's representatives fromremoving its vehiclesfromthe premises.They so informedthe representatives and proceededto carry out theirexpressed intentionby blockingegress ofthe automobileassignedtoWolfefor several hours andof the line truck formore thana day. By this conduct they effectively tookpossessionof theRespondent'spropertyand retainedeffective possession until forced to releasethe truck by acourt-issuedwrit of replevin.8As thesepickets therebyforfeitedthe protection affordedby the Act to them asstrikers,the serious-minor standardof judging theirbehavior is not applicable.The Respondent was entitled, asit insists it was, to discharge themfor any reason other thana discriminatory one. In my view of this matter,ManagerPowell's decision not to dischargeall the pickets who hadblockedthe Respondent's vehicles and not, therefore, tomake specific reference to that conduct in his dischargeletters neither was indicativeof discriminatory motive nordeprived him ofhis right to select Longand Beckley fordischarge because theyadditionallythreatenedhis supervi-sors.Althoughit is clearthat thethreats madeby these twoemployees were directed at preventing management fromtaking their pictures,it is also clear that management wasinterested only in recording unprotectedactivities of thepickets.9In all the circumstances, therefore,I conclude that apreponderance of the evidence fails to establishthat theRespondent'sdischargeof Gibson, Wood, Alvarez, Beck-ley, and Longwas violative of Section 8(a)(3) or(1) of theAct, andIshallrecommend that the complaint bedismissed.N LR B v. Clinchfield Coal Company,145 F.2d 66(C.A. 4, 1944). Accord.N L.R B.v. Fansteel MetallurgicalCorp.,306 U.S. 240(1939);American ToolWorks Company,116 NLRB 1681 (1956).8 AlabasterLime Company,194 NLRB 1116 (1972);cfSackett'sWelding,207 NLRB 1030 (1973).Radio Industries,Inc.,101NLRB912, 925 (1952) OHIO POWERCOMPANY355Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act. I hereby issue the following recommended:ORDER toThe complaint is dismissed in its entirety.10 In the event no exceptions are filed as provided by Sec. 102.46 of the102.48 of the Rules and Regulations, be adopted by the Board and becomeRules and Regulations of the National Labor Relations Board,the findings,itsfindings,conclusions,and Order,and all objections thereto shall beconclusions,and recommended Order herein shall, as provided in Sec.deemed waived for all purposes.